 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    EDWARD G. VIRAMONTES,                              No. 2:15-CV-01754-TLN-AC
12                       Plaintiff,
13            v.                                         ORDER
14    PFIZER, INC.,
15                       Defendant.
16

17          Plaintiff is proceeding in this action pro se. This matter was accordingly referred to the

18   undersigned by E.D. Cal. 302(c)(21). Defendants’ motion for summary judgment was granted,

19   and judgment was entered for defendant on September 14, 2018. ECF Nos. 114, 115. On

20   September 28, 2018, defendant submitted a bill of costs to charge to plaintiff. ECF No. 117, 118.

21          Pursuant to Federal Rule of Civil Procedure 54(d)(1) of the Federal Rules of Civil

22   Procedure, the prevailing party in a lawsuit may recover its costs, other than attorney’s fees,

23   “[u]nless a federal statute [the civil rules] or a court order provides otherwise.” Fed. R. Civ. P.

24   54(d)(1). “By its terms, the rule creates a presumption in favor of awarding costs to a prevailing

25   party, but vests in the district court discretion to refuse to award costs.” Ass’n of Mexican–Am.

26   Educators v. State of Cal., 231 F.3d 572, 591 (9th Cir. 2000). If the court declines to award costs

27   to the prevailing party, it must “specify reasons” for denying costs. Id. However, there is no

28   need for thee court “specify reasons for its decision to abide [by] the presumption and tax costs to
                                                        1
 1   the losing party.” Save Our Valley v. Sound Transit, 335 F.3d 932, 945 (9th Cir. 2003). Reasons
 2   to refuse to award costs include the losing party’s limited financial resources or misconduct of the
 3   prevailing party. Ass’n of Mexican-Am. Educators, 231 F.3d at 592. A prevailing party’s ability
 4   to recover costs under Rule 54(d)(1) is limited by 28 U.S.C. § 1920 and, in this District, by Local
 5   Rule 292. 28 U.S.C. § 1920 (specifying taxable costs); L.R. 292(f) (same).
 6          According to Local Rule 292(c), plaintiff had 7 days to file objections to defendant’s
 7   proposed costs. Plaintiff made no such filing. In light of plaintiff’s pro se status, it is hereby
 8   ORDERED that plaintiff shall have 30 days from the date of this order to file any objections to
 9   defendant’s request for costs. The court will consider any objections filed, and issue Findings and
10   Recommendations without hearing.
11          IT IS SO ORDERED.
12   DATED: October 12, 2018
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
